Title: John Thaxter to John Quincy Adams, 14 August 1782
From: Thaxter, John
To: Adams, John Quincy


     
      My dear Jack
      Hague 14th August 1782
     
     Yours of 22d ulto. arrived a few days agone. I acknowledge myself much in Arrears, tho’ I have by no means forgotten you. For three Months past I have been miserably tormented with the Tertian Ague, and have been a more useless being than common. However I hope the Game is nearly up at present. I had no Idea that your Climate was so bad—but you must remember that this has been an uncommon Season throughout Europe. At this Moment I am writing by a good Fire. I have had one for many days past both on account of my Indisposition and the cold. Curious Dog-Days these. We have incessant Winds and Rains: When they will end I know not. Patience, Patience. —You tell me you are home-sick. I can easily conceive of it, and that you are very anxious about your future Education. A young Gentleman of your studious, thoughtful turn of mind cannot be otherwise than anxious considering the disadvantage of Education in your City. This Sentiment does you much honour, and shews that you put a just Value on Time. But you must not consider your Boreal Tour as lost Time. It was an Opportunity few young Gentlemen enjoy, and you travelled with a Gentleman from whose Observations and Instructions you must have derived great Advantage. When you return to our dear Country, you will be in a Situation to make Comparisons, and run your Parallels between the Advantages of the old and new World. If your European Travels have produced the same Effects upon you that mine have upon me, You are much more attached to your own Country than when you left it. I have seen much in mine that I hope will never be transplanted into America. We have Vices enough in our own Country without aping or adopting those of the old World: However there are many valuable things in Europe which I wish to see in America. Many Improvements in Mechanism, but few in Government or Laws. Such however is the unfortunate Condition of human Nature, that in attempting to acquire what is good and valuable from other Countries, We open a Communication to all their vices and Defects—that is, we are quite as apt to adopt the latter as the former, and perhaps rather more. But I must not be uncharitable.
     My best respects to Mr. Dana and believe me to be your very sincere friend and Humble Servant.
    